Title: To James Madison from Louis-Marie Turreau de Garambouville, 14 January 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Washington 14 January 1807

Translation
Note of the Minister Plenipotentiary of France to the Secretary of State.
The undersigned, Minister Plenipotentiary of His Imperial & Royal Majesty to His Excellency the President of the U.States of America, has the honor to remind the Secretary of State, that at the beginning of last year and during the Session of Congress, Mr. Chevallié, Attorney in fact of the heirs of Mr. de Beaumarchais, took various Steps with the Secretary of the Treasury to obtain a liquidation of the credit debt contracted by the United States with the Said Mr. de Beaumarchais.
At the request of the Attorney in fact to whom the Treasury opposed a script of Mr. de Beaumarchais in order to place to the debt of his heirs a million of livres tournois, the undersigned addressed on the 1st. of Jany. 1806 to the Secretary of the Treasury an official note, which left no doubt of the employment destination of the million in , the employment of which, agreeably to the orders of the King, was entrusted to a special and secret service, and consequently, which had not and could not have any connection with the transactions, bargains, supplies and generally with any mercantile operations which Mr. de Beaumarchais might have engaged in with the Government of The United States of America.
This note, or rather this official declaration of the Minister Plenipotentiary of France ought to have removed the only obstacle which was opposed to the entire liquidation with the heirs of Mr. de Beaumarchais, because the justice of their claim is demonstrated to tion; and they were far from expecting that the Secretary of the Treasury would Still retain doubts upon the legitimacy of their credit.
The heirs of Mr. de Beaumarchais now confide their interests to the protection of the French Government as well as to the justice of the Federal Government; and the undersigned in declaring to the Secretary of State, that this affair, on being examined in France with the most scrupulous attention, has presented to the judgment of the most enlightened and impartial men nothing but an incontestible conclusion in favor of the heirs of Mr. de Beaumarchais, will add that, it is no longer to Mr. Chevallié, it is no longer to a mere Attorney in fact, that the said heirs have recourse to obtain a justice too long refused; but to the French government itself, which calls, with confidence and through the organ of its Minister Plenipotentiary, the attention of the Secretary of State to interests no less Sacred than the cause which produced them.
When the French Government raises its voice in favor of the unfortunate heirs of M. de Beaumarchais, the undersigned thinks it useless to recall to view the nature and the importance of the Services, which their author rendered to the cause of Independence.  It would be to turn the mind back towards a period equally glorious for the two nations, but that France, always generous, knows how to forget because the U.States remember it.
After the Ministerial declaration respecting the employment of the million, a declaration, which doubtless (and as a consequence of those natural sentiments of respect and confidence, which governments ought to have for communications of this nature) would have been sufficient for the Secretary of the Treasury, if his powers had not been So limited; it is the duty of the undersigned, agreeably to the formal and repeated instructions, which he has received in this respect, to address himself directly and in the name of his government to that of the U.States, and to request from the Secretary of State, that at length justice Should be done to the claim of the Heirs of Mr. de Beaumarchais; a claim which the French government would not have honored with its support, if it were not founded upon the immutable principles of reason and of right.
The undersigned seizes with eagerness this occasion of offering to the Secretary of State the homage of his high consideration.

(signed) Turreau


Faithfully Translated: Jacob WagnerCh. Clk. Dep. State


